Citation Nr: 1724959	
Decision Date: 06/30/17    Archive Date: 07/10/17

DOCKET NO.  11-13 263	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 percent for posttraumatic stress disorder (PTSD) prior to June 14, 2012, and in excess of 50 percent thereafter.

2.  Entitlement to service connection for dermatosis.

3.  Entitlement to service connection for peripheral neuropathy of the lower extremities.

4.  Entitlement to service connection for chronic bronchitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Stepanick, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1961 to January 1981.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Veteran also perfected an appeal as to the issue of entitlement to service connection for diabetes mellitus.  However, the RO subsequently granted service connection for that disability in a September 2012 rating decision.  As the September 2012 decision represented a full grant of the benefit sought, the issue of entitlement to service connection for diabetes mellitus is no longer before the Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (noting that a grant of service connection extinguishes appeals before the Board).

Additionally, the Board notes that the RO increased the initial rating for the Veteran's service-connected PTSD to 50 percent, effective June 14, 2012, in the same September 2012 rating decision.  However, as the increase did not represent a total grant of the benefits sought on appeal, that claim remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).


FINDING OF FACT

In February 2016, prior to the promulgation of a Board decision, the Veteran submitted correspondence stating that he was satisfied with the recent award of a 100 percent combined disability rating and wished to withdraw all pending appeals.  


CONCLUSION OF LAW

The criteria for withdrawal of an appeal have been met.  38 U.S.C.S. § 7105(d)(5) (LexisNexis 2017); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.S. § 7105 (LexisNexis 2017).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran submitted correspondence in February 2016 indicating that he was satisfied with the recent award of a 100 percent combined disability rating and wished to withdraw all pending appeals.  As a result, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal, and it is dismissed.


ORDER

The appeal is dismissed.




____________________________________________
S.C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


